Citation Nr: 0919409	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000, for a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to July 1972.  
Service in Vietnam and award of the Purple Heart Medal are 
evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the Veteran's claim for 
entitlement to TDIU effective October 19, 2000.  The Veteran 
disagreed and contended, among other things, that he was 
entitled to an effective date for TDIU of March 10, 1995.  
The Veteran perfected an appeal.

Procedural history

In an August 2005 decision, the Board remanded the claim for 
an effective date prior to October 19, 2000, for TDIU for the 
RO to determine whether the Veteran was entitled to TDIU 
under 38 C.F.R. § 4.16(b), and to undertake any further 
necessary development of the Veteran's claim.  In an April 
2006 decision, the Board remanded the claim for proper notice 
to be provided to the Veteran pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and the Court of Appeals 
for Veteran's Claims (Court) holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a February 2007 decision, the Board denied the Veteran's 
claim for TDIU benefits.  The Veteran appealed, and in an 
opinion dated October 28, 2008, the Court remanded the claim 
to the Board for readjudication and the issuance of a new 
decision.


FINDINGS OF FACT

1.  The Veteran's May 1998 claim for entitlement to TDIU 
benefits was received by the RO on October 19, 2000.

2.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities did not 
render him unable to secure substantially gainful employment 
earlier than October 19, 2000.


CONCLUSION OF LAW

The correct effective date of the grant of TDIU is October 
19, 2000.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157(b), 3.400 (2000, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the claim was remanded by the Court for 
readjudication.  The Veteran seeks an effective date earlier 
than October 19, 2000, for TDIU benefits.  Essentially, he 
claims that a November 1997 VA treatment record indicating 
the Veteran's back condition "also prevents him from holding 
a job," constituted an informal claim for increased 
compensation based on unemployability, and further contends 
that the Board did not consider whether the November 1997 
treatment record was an informal claim within the context of 
38 C.F.R. § 3.157.  

The Court remanded the claim to the Board because the Board 
"failed to adequately consider 'all evidence and material of 
record and applicable provisions of law' and to provide an 
adequate statement of reasons or bases supporting its 
determination that the appellant [Veteran] was not entitled 
to an effective date prior to October 9, 2000, for his grant 
of TDIU.  The Court further required the Board to discuss a 
finding made in the February 2007 Board decision that "the 
evidence of record indicates that the [appellant] was 
unemployable due to his PTSD, and not his lower back 
disability, and said unemployability did not occur until 
October 19, 2000," in light of the November 1997 treatment 
record.

Because the February 2007 Board decision has been vacated, 
the Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, in the August 2005 remand, the Board ordered 
VBA to readjudicate the issue of entitlement to TDIU under 
the criteria of 38 C.F.R. § 4.16(b).  Additionally, in the 
April 2006 remand, the Board directed VBA to provide the 
Veteran with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record shows that an October 2005 supplemental statement 
of the case (SSOC) addressed the issue of whether the Veteran 
was entitled to TDIU pursuant to the criteria of 38 C.F.R. 
§ 4.16(b).  The record also shows that the Veteran was 
notified in a letter dated May 2006 of elements of TDIU and 
how VA determines a disability rating and an effective date.  
Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In this case, the Board finds that VBA substantially complied 
with the remand orders dated August 2005 and April 2006.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

As noted above, the Veteran received notice of the evidence 
required to substantiate a claim for TDIU and of how VA 
determines a disability rating and an effective date in a 
letter dated May 2006.  The Board finds that the Veteran has 
received notice required by statute and the Court.

With respect to the duty to assist, the issue in this case is 
entitlement to an earlier effective date.  The Board notes 
that the facts in this case are largely not in dispute and 
are a matter of record, and neither the Veteran nor his 
counsel have indicated that anything can be added to the 
contentions already of record.  It appears that no amount of 
additional evidentiary development would thus avail the 
Veteran.  

The Board additionally observes that because the issue is on 
remand from the Court, all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008). 

The Board will therefore proceed to a decision on the merits.  



Entitlement to an effective date earlier than October 19, 
2000, for a total disability evaluation based on individual 
unemployability (TDIU).

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - increased rating claims

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) 
(2008).

A claim for TDIU is a claim for an increased rating.  Hurd v. 
West, 13 Vet. App. 449 (2000).

Claims for VA benefits

A "claim" is defined in the VA regulations as ". . . a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 U.S.C.A. § 101(30) (West 
2002); 38 C.F.R. § 3.1(p) (2008).  An informal claim is ". . 
. [a]ny communication or action indicating an intent to apply 
for one or more benefits."  See 38 C.F.R. § 3.155(a) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155 (2008).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim. When a claim 
has been filed which meets the requirements of 38 C.F.R. §§ 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.155 (2008).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought. 38 C.F.R. § 
3.157(b)(1) (2008).

The date of receipt shall be the date on which a claim, 
information or evidence was received at VA. See 38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2008).  

Analysis

The Veteran seeks an effective date earlier than October 19, 
2000, for TDIU benefits.

Factual Background

A November 25, 1997, treatment note states that the Veteran 
was seen on November 24 and was "very disturbed because he 
has been unable to finish his Votech course because of a back 
problem which also prevents him from holding a job."  The VA 
nurse went on to state that the Veteran complained of 
experiencing depression and mood swings.

A July 16, 1998, VA medical record general note states that 
the Veteran had been "out of work for about two years due to 
LBP [lower back pain]."

A May 2, 2000, examination report states that the Veteran 
"has been unemployed since March of 1999, and his last 
employment included that as a driver involving no lifting.  

The Veteran submitted records for consideration by the Social 
Security Administration (SSA) for benefits under the Social 
Security Act and VA obtained those records.  The records 
include a statement in the application that the Veteran did 
not work in 1996; had three employers in 1997; and worked in 
1998 for 6 months.  In other SSA records the Veteran provided 
an employment history that showed he worked from April 1990 
to March 1992 as a yardman for a fence company; in April 1992 
he worked in maintenance for a casino; in May and June 1992, 
he worked as a driver at an auto rental business; from July 
1992 to June 1994, he worked as a cabinet maker; from 
February 1993 to June 1994, he worked as an apartment 
manager; in June and July 1994 he worked as a telemarketer; 
in January 1995, he worked as a tax preparer; in April 1995 
he worked as a parts assembler for an electronic components 
company; from April to June 1997 he worked as a packer at a 
meat company; and from July 1998 to February 1999 he worked 
as a receiver at a glass company.  A separate record 
indicates the Veteran was employed at a part's counter for a 
plastic parts company in February 1999, and as a tow motor 
driver at a glass shop between October 1998 and February 
1999.  

In one of the handwritten employment history records that the 
Veteran submitted to SSA, he indicated that he worked from 6-
to-10 hours a day and 5 or 6 days a week in all jobs he 
listed.

Discussion

An informal claim prior to October 19, 2000

The Veteran does not contend that he submitted a formal claim 
prior to October 19, 2000.  His argument has been confined to 
the fact that if the November 25, 1997, nurse's note 
comprises an informal claim, then he is entitled to an 
earlier effective date for TDIU.  Thus, the initial question 
is whether the November 1997 note meets the criteria of an 
informal claim under 38 C.F.R. § 3.157(b), supra.

Preliminarily, the Board observes that the applicable 
statutory and regulatory provisions require that VA look to 
all communications from a veteran which may be interpreted as 
applications or claims - formal and informal - for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2008); see also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  VA must "sympathetically read" a veteran's 
filing in determining whether an informal claim has been 
made.  See Moody v. Principi, 360 F.3d 1306 at 1310 (Fed. 
Cir. 2004).

However, the Board is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 at 34 
(1998).  Moreover, the "'liberal reading' requirement does 
not require the Board to conduct an exercise in 
prognostication, but only requires that it consider all 
issues reasonably raised by the appellant's substantive 
appeal."  See Talbert v. Brown, 7 Vet. App. 352 at 356-57.  
With regard to the adequacy of medical records as informal 
claims for benefits, the Court has held a veteran's attempt 
to obtain treatment does not comprise a claim.  See Dunson v. 
Brown, 4 Vet App. 327 at 330 (1993).  In addition, the Court 
recently held that a medical questionnaire submitted by a 
veteran to a VA hospital does not comprise a claim.  See 
Ellington v. Nicholson, 22 Vet. App. 141 at 145-146 (1997), 
aff'd 541 F.3d 1364 (Fed. Cir. 2008).  

In both Dunson and Ellington, the Court found that the 
communications did not identify the benefit sought as 
required by regulations.  The Ellington Court specifically 
observed that "VA must have some means of distinguishing 
between legitimate claims and ordinary medical paperwork," 
and that the procedural requirements of 38 C.F.R. § 3.155 
"serve this purpose."  Id at 146.  The Court noted that a 
claim "must be in writing; it must request "a determination 
of entitlement or evidenc[e] a belief in entitlement to a 
benefit," [citing 38 C.F.R. § 3.1(p)] "and it must 
adequately "identify the benefit sought."  See cases cited 
therein.  

The November 25, 1997 record is in writing and states that 
the Veteran was "very disturbed because he has been unable 
to finish his Votech course because of a back problem which 
also prevents him from holding a job."  There statement 
includes no language that indicates to the least degree that 
the Veteran was seeking a 100 percent total disability rating 
based on unemployment, TDIU, individual unemployment, or that 
he simply needed help from VA because he was unemployed or 
unable to hold a job.  The writing neither adequately 
identifies the benefit sought nor does it indicate that the 
Veteran requested a determination regarding his 
unemployability or that he believed he had a right to a 
benefit for unemployability.  In sum, the November 1997 
nurse's note meets only the "in writing" criterion of 
38 C.F.R. § 3.155.  Indeed, the note, if interpreted as an 
informal claim, "would eviscerate the intent requirement [of 
§ 3.155]."  See Ellington, supra at 146.  

Moreover, the plain language of the nursing note arguably 
raises far more than what the Veteran seeks.  The statement 
could mean that the Veteran sought assistance with his Votech 
curriculum; sought an increased disability rating for his 
back; or sought consideration for the mental and emotional 
symptoms he communicated.  The statement is not clear and is 
ambiguous.  Thus, the Board declines to read the statement as 
an intentional communication by the Veteran to seek VA 
benefits for unemployability.

For the reasons and bases stated above, the Board finds that 
the November 25, 1997, nursing note does not comprise an 
informal claim for TDIU benefits.

Evidence of unemployability prior to October 19, 2000

Prior to October 19, 2000, the Veteran was service-connected 
for chronic lumbosacral strain with degenerative joint 
disease with assigned 40 percent disability rating effective 
May 18, 1999.  He also had non-compensable disability ratings 
for service-connected right thumb, residuals of a nose 
fracture and bilateral hearing loss.  Thus, as of May 18, 
1999, the Veteran had a combined disability rating of 40 
percent.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).  Thus, the 
Veteran's 40 percent combined disability rating prior to 
October 19, 2000, did not meet the criteria of § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2008).  Under § 3.321, an RO can submit an exceptional 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of TDIU 
benefits on the basis of the extra-schedular criteria set 
forth in § 3.321(b)(1).  The criteria are a "finding that a 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The Board notes that the RO has considered this 
issue in the SSOC issued in October 2005 and declined to 
submit the Veteran's claim for review under § 3.321.

The Board also notes that 38 C.F.R. § 3.321(3) provides that 
an "effective date of these extra-schedular evaluations 
granting or increasing benefits will be in accordance with 
§ 3.400(b)(1) and (2) as to original and reopened claims and 
in accordance with § 3.400(o) in claims for increased 
benefits.  38 C.F.R. § 3.400(o) (2) provides that the 
effective date of disability compensation is the "[E]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year of such date otherwise, date of receipt of 
claim."  A claim for TDIU benefits is a claim for an 
increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).  
Thus, the criteria of § 3.400(o) (2) apply and the crucial 
time period for the Board's review in this case is October 
19, 1999, to October 18, 2000.  

The Veteran has contended in statements made prior to and 
subsequent to October 19, 2000, that he was unemployable or 
underemployed at various periods, including in 1999.  The 
Board observes that SSA records indicate he was unemployed in 
1996, but had maintained employment during 1997, 1998 and to 
February of 1999.  A May 2, 2000, VA examination report 
states that the Veteran "has been unemployed since March of 
1999, and his last employment included that as a driver 
involving no lifting.  The May 2000 VA examiner stated that 
the Veteran "can only walk about 50 yards at which point his 
right leg gives out, and he requires assistance with wife in 
dressing and getting in an[d] out of the tub."  The examiner 
noted that pain had "a major functional impact in range of 
motion on repetitive use," and that "spinal function is 
limited to a significant degree."  In a statement of the 
Veteran received in June 2000, the Veteran stated that he had 
been issued a walker, and was provided other living assistive 
devices for his home.  A June 2000 VA Independent Living Home 
Visit report states that the Veteran was concerned about 
"tub and toilet transfers," dressing his legs, and 
negotiating steps.  
 
There is no evidence of record that the Veteran was 
hospitalized for his service-connected lumbar condition, and 
there is no medical opinion regarding his ability to perform 
substantially gainful employment based on his service-
connected back disability.  A May 2000 SSA examiner noted 
that the Veteran was disabled but that the primary diagnosis 
for the disability was "PTSD;" degenerative disc disease 
was listed as a secondary diagnosis.  Additionally, a May 
2000 report by a psychologist providing an SSA opinion, Dr. 
G.S., Ph.D., states that "Dr. J.L., M.D. fills out a 
certificate of disability on 2/18/00 indicating that the 
[Veteran] is incapable of work based on PTSD and chronic 
DDD."  

In sum, after review of the relevant evidence, the Board 
finds that there is insufficient evidence of marked 
interference of employment or frequent hospitalizations that 
are so substantial as to require a determination to be made 
on an extraschedular basis.  

For those reasons, the Board finds that the correct effective 
date for TDIU benefits remains October 19, 2000.


ORDER

Entitlement to an effective date earlier than October 19, 
2000, for a total disability based on TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


